PER CURIAM. *
Writ granted in part, otherwise denied. The appellate court primarily relied upon its decision in State v. Johnson, 95-2371 (La.App. 4th Cir. 11/20/96), 684 So.2d 526, which this court has now reversed. State v. Johnson, 96-3041 (La.3/4/98), 709 So.2d 679. Therefore, we remand this case to the *680Fourth Circuit for reconsideration in light of the principles stated by this court in State v. Johnson, 97-1906 (La.3/4/98), 709 So.2d 672. However, this action should not be taken as a signal that this court’s Johnson decision requires the court to reverse itself upon reconsideration of the present case.
JOHNSON, J., dissents and will assign reasons.

 Knoll, J., not on panel. Rule IV, Part 2, § 3.